 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONALD R. LEWIS,                                   Case No.: 20cv1042-MMA (MSB)
12                                    Petitioner,
                                                        ORDER SUA SPONTE
13   v.                                                 SUBSTITUTING RESPONDENT
14   KATHLEEN ALLISON, Secretary,
15                                  Respondent.
16
17         On June 25, 2020, Petitioner, a state prisoner proceeding pro se, filed a Petition for
18   a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, naming the Warden of the facility
19   where he was incarcerated as Respondent, along with the California Attorney General as
20   an additional Respondent. (ECF No. 3.) On July 9, 2021, Petitioner notified the Court that
21   he had been transferred to the San Quentin State Prison. (ECF No. 35.)
22         A writ of habeas corpus acts upon the custodian of the state prisoner. 28 U.S.C.
23   § 2242; Rule 2(a), 28 U.S.C. foll. § 2254. Because Petitioner’s place of custody has
24   changed, so has the Respondent to this action. To conform with the requirements of Rule
25   2(a) of the Rules Governing § 2254 Cases and to avoid changing the Respondent if
26   Petitioner is transferred again, the Court hereby sua sponte orders the substitution of
27   Kathleen Allison, Secretary of the California Department of Corrections and
28   Rehabilitation, as Respondent in place of Stuart Sherman. See Ortiz-Sandoval v. Gomez,

                                                    1
                                                                               20cv1042-MMA (MSB)
 1   81 F.3d 891, 894 (9th Cir. 1996) (stating that the respondent in § 2254 proceedings may be
 2   the chief officer in charge of state penal institutions). Additionally, the Attorney General
 3   of the State of California is not a proper respondent in this action. Rule 2 of the Rules
 4   following § 2254 provides that the state officer having custody of the petitioner shall be
 5   named as respondent. Rule 2(a), 28 U.S.C. foll. § 2254. However, “[i]f the petitioner is
 6   not yet in custody – but may be subject to future custody – under the state-court judgment
 7   being contested, the petition must name as respondents both the officer who has current
 8   custody and the attorney general of the state where the judgement was entered.” Rule 2
 9   (b), 28 U.S.C. foll. § 2254. Here, there is no basis for Petitioner to have named the Attorney
10   General as a respondent in this action.
11         The Court HEREBY ORDERS the substitution of Kathleen Allison, Secretary of
12   the California Department of Corrections and Rehabilitation as Respondent in place of
13   Warden Pickett and the California Attorney General. The Clerk of the Court will modify
14   the docket to reflect “Kathleen Allison, Secretary of the California Department of
15   Corrections and Rehabilitation,” in place of the former respondents.
16         IT IS SO ORDERED.
17   Dated: July 12, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20cv1042-MMA (MSB)
